Citation Nr: 0525143	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  03-19 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for a right eye cataract, status post intra-ocular lens 
implant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran has not been shown to have incurred 
additional right eye cataract disability as a consequence of 
negligence or fault on the part of VA treatment providers.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for a right eye cataract, status post 
intra-ocular lens implant, have not been met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.358 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran, and there is no indication 
from the claims file of additional, relevant medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  While 
the veteran was noted to be scheduled for an examination with 
Kaiser Permanente in a September 2001 VA treatment report, 
there is no indication that this examination addressed the 
results of his February 2000 right eye surgery, particularly 
as he had already received VA follow-up treatment in May 
2000.  For reasons described in further detail below, the 
Board has determined that a VA examination addressing the 
veteran's claimed disorder is not "necessary" under 
38 U.S.C.A. § 5103A(d).

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a September 2002 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this letter, the veteran was also 
advised to submit evidence of recent treatment for his 
claimed disorder to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Here, the noted "duty to assist" letter was issued prior to 
the appealed January 2003 rating decision.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  For claims filed on 
or after October 1, 1997, as in this case, 38 U.S.C.A. § 1151 
further requires a showing of negligence or fault for 
entitlement to compensation. (For claims filed prior to 
October 1, 1997, a claimant is not required to show fault or 
negligence in medical treatment.  See generally Brown v. 
Gardner, 513 U.S. 115 (1994).).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(c)(1).  The mere fact of aggravation alone will not 
suffice to make the disability compensable in the absence of 
proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(2).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3).

In this case, the veteran asserted in his August 2002 claim 
that VA right eye lens implantation surgery in February 2000 
was "a complete failure" and that his vision has worsened 
as a consequence.

VA treatment records reflect that the veteran was seen for a 
right eye cataract in December 1999.  He was admitted for 
surgery in February 2002 with a preoperative diagnosis of a 
visually significant cataract of the right eye in February 
2002.  He underwent cataract extraction and an intraocular 
lens implant during the same month.  No complications were 
indicated, and he was noted to tolerate the procedural well.  
In May 2000, however, he reported worsened vision since his 
surgical procedure.  The treating doctor recommended a 
reevaluation of the eye but offered no commentary as to 
whether any reported worsening of vision was attributable to 
the surgery.  

The report of a November 2000 VA examination reflects the 
veteran's complaints of solar burns to both eyes during 
service, but he did not discuss his recent right eye cataract 
surgery.  A diagnosis of refractory error of both eyes was 
rendered, and the examiner also noted "evidence of arcus 
senilis."  Subsequent VA treatment records primarily address 
psychiatric and neurological disorders, without treatment 
specifically concerning a right eye cataract.
 
The Board has reviewed the aforementioned evidence and notes 
that the veteran complained of worsening vision within 
several months of his February 2002 surgery.  He has, 
however, presented no medical evidence suggesting that any 
claimed worsening of vision was proximately due to surgery or 
other treatment at a VA facility, let alone negligence or 
fault therein.  The Board also notes that none of the 
veteran's post-service treatment providers has confirmed 
worsening of right eye vision subsequent to the February 2000 
surgery.  Eye findings include arcus senilis and refractive 
error; there is no indication of any complication of cataract 
surgery.  

To date, the RO has not afforded the veteran a VA 
examination, with an opinion as to the etiology of his 
claimed disorder.  Such an opinion is "necessary" in the 
context of a service connection claim under 38 U.S.C.A. 
§ 5103A(d) when: (1) there is competent evidence that the 
veteran has a current disability (or persistent or recurrent 
symptoms of a disability), (2) there is evidence establishing 
that the veteran suffered an event, injury, or disease in 
service or has a disease or symptoms of a disease within a 
specified presumptive period, (3) there is an indication the 
current disability or symptoms may be associated with 
service, and (4) there is not sufficient medical evidence to 
make a decision.  See 38 U.S.C.A. § 5103A(c)(4).  The Board 
has applied these principles to this 38 U.S.C.A. § 1151 claim 
but finds that there is no competent medical evidence of an 
event, injury, or disease arising as a consequence of VA 
treatment and no such evidence linking the veteran's claimed 
disorder to VA treatment.  Accordingly, there is no 
reasonable possibility that a VA examination would result in 
findings favorable to the veteran.  For this reason, the 
Board finds that an etiology opinion is not "necessary" in 
the present case.  See generally Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The only other evidence of record in support of this claim is 
lay evidence, including statements from the veteran and his 
wife.  The Board observes, however, that neither individual 
has been shown to possess the requisite medical expertise 
needed to render either a diagnosis or a competent opinion 
regarding medical causation.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, this 
lay evidence does not constitute competent medical evidence 
and lacks probative value.

Overall, the Board has considered all of the evidence of 
record but concludes that the preponderance of this evidence 
is against the conclusion that the veteran incurred 
additional right eye cataract disability as a consequence of 
negligence or fault on the part of VA treatment providers.  
Therefore, the claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for a right eye cataract, status post 
intra-ocular lens implant, must be denied.  

In reaching this conclusion, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for a right eye cataract, status post intra-ocular 
lens implant, is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


